DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,8,11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3,8,11 the limitation of “a second force proportional” is non-sequitur since no ‘first force’ was previously claimed (see claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim s 1-4,6-9,11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. 9,689,457 in view of Kashani U.S. 2012/0193846.
Regarding claims 1,6 Kojima et al. shows in figure 5 one of applicant’s prior active anti-vibration devices (with which they are well familiar) as readily apparent from the drawings, including:
a pair of elastic connecting parts 1,3;
a rod body 4 that connects the pair of elastic connecting parts 1,3;
an inertial mass 5 that is supported by the rod body 4;
a drive part 5d that reciprocates the inertial mass in an axial direction of the rod body.
Lacking in Kojima is a specific showing of a controller that is configured to be able to perform acceleration feedback control to control the drive part so that a first force proportional to an axial acceleration of the rod body is generated.  However note the lead line 5g and the statement in col 9 around line 57 that the electrical line is connected to a controlling means that is not shown. As discussed in col 9 around lines 27+ “… According to the vibration cancellation means 5, the torque rod 1 is disposed between the vehicle-side and the engine-side, and, upon receiving the vibration from the engine side to the torque rod 1, the mass member 5b of the vibration cancellation means 5 is reciprocated in a reverse phase of the input vibration 
from the engine-side by, for example, using an external control means outside 
of the torque rod 1, thereby effectively cancelling the input vibration. Therefore, the vibration cancellation means 5 is preferably a linearly movable type actuator…”.

mount, and a stiffness level of the air mount are a function of the mass relative height signal, the mass relative velocity signal, the mass relative acceleration feedback signal, or combinations thereof.  As stated in para 0030:	 Feedback force proportional to the velocity and acceleration of the isolated mass 40 (measured with respect to the supporting base 82, i.e., 
relative velocity and acceleration) results in active stiffness and damping control, respectively.  Due to integration dynamics of an air spring, damping control may be realized by feeding back the relative acceleration (the integral of which becomes relative velocity), and stiffness control may be realized by feeding back the relative velocity (the integral of which becomes relative 
displacement) of the isolated mass 40.
	One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have substituted the acceleration feedback control routine of Kashani for the direct vibration cancellation effect (by the reciprocation of the mass 5) in Kojima et al., simply as the obvious substitution of one well known vibration cancellation routine for another.
.
Claims 5,10,13-15,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima/Kashani as applied to claim 1 above, and further in view of Satou et al. .
Regarding claims 5,10,13-15,17-20 Kojima, as modified, lacks specifically using the controller to perform the acceleration feedback control so that a vibration frequency of the engine is away from a rod resonance frequency of the active anti-vibration device by equal to or more than a predetermined frequency.
However the device to Satou et al., which shows a device similar in structure to that of applicant’s, states in para 0032 “… by setting the resonance frequency of the engine rigid body resonance A to substantially zero (0 Hz) and setting the resonance frequency of the rod rigid body resonance B to approximately 200 Hz in accordance with this embodiment, transmission of bending and/or twisting resonant vibration in engine 1 to the vehicle body can be effectively 
Suppressed.
Therefore, simply using the vibration frequency control of the engine w/ respect to the rod in Kojima would also have been obvious given the similarity in both purpose and structure of the devices simply as the substitution of one well known vibration suppression control routine for another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



3/15/21